Per Curiam.

The question presented, as stated by counsel for the parties, is whether there is presently in existence a valid high school charter belonging to the Morgan Local High School, which respondents are compelled by law to recognize and acknowledge and which entitles such high school to state aid.
There is no duty imposed by law which requires respondents, the state Board of Education and its executive secretary and Superintendent of Public Instruction, to recognize and acknowledge the existence of a high school charter of Morgan Local'High School, for the reason that on the face of the petition it appears that the temporary high school charter was allowed to lapse in 1953, and that no such charter is presently in existence.
The petition does not allege or indicate that at the time the temporary charter was discontinued relator made any attempt to appeal from the refusal by the Department of Education to renew it. Relator has not alleged facts which would entitle it to a writ as prayed for.
The demurrer is sustained and, counsel agreeing that the action on the demurrer will be dispositive of the case, a writ of mandamus is denied.

Demurrer sustained and writ denied.

Weygandt, C. J., Zimmerman, Stewart, Taet, Matthias, Bell and Herbert, JJ., concur.